Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the merchandise in question was held dutiable as follows: (1) Kumquats similar in all material respects to those the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) at 1 cent per pound under paragraph 743 as oranges; (2) bak hop, lily bulbs (bak hop), lo hon qua, lotus nuts, sar sum, wai san kwok, wai san (stick), and yuk ehok the same as the merchandise passed upon in Oy Wo Tong Co. v. United States (5 Cust Ct. 70, C. D. 372) were held entitled to free entry under paragraph 1669 as crude drugs; (3) sar sum pen, wai san pen, and yuk juk (tsuk) pen similar to the merchandise involved in Oy Wo Tong Co. v. United States, supra, at 10 percent ad valorem under paragraph 34 as drugs, advanced; and (4) fish in lard with beans similar to that the subject of Abstract 42516 at 20 percent under paragraph 1558 as nonenumerated manufactured articles.